Citation Nr: 1819779	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-21 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active duty from November 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

This claim was previously before the Board in July 2017, at which time it was remanded for additional development.  The requested development has been completed, and the claim in properly before the Board for appellate consideration.


FINDINGS OF FACT

The Veteran's COPD did not have its onset in service and is not otherwise the result of a disease or injury incurred in service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met through an August 2008 letter to the Veteran.  See 38 U.S.C. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been obtained and associated with the claims file.  The Veteran was scheduled for a VA examination in November 2017, to which he did not report.  He has not provided good cause regarding why he did not appear for the examination.  See 38 C.F.R. § 3.655 (2017).  Since the claim can be decided based on the evidence of record, it is not necessary to schedule the Veteran for another examination.  See id.; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not always a one-way street).
 
The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran wrote in August 2009 that when his father was stationed at Fort Benning from 1959 to 1962, he played under buildings on the base that had asbestos covered pipes underneath.  In August 2011 he wrote that he was exposed to asbestos from the coverings on pipes while at Fort Benning as a military dependent when his father was stationed there.  Unfortunately, there is no provision in the law for service connection to be considered based on exposure to asbestos on a military base while a military dependent.  

The STRs show that at December 1970 treatment the Veteran reported a long history of nasal congestion and was diagnosed with allergic rhinitis.  In April 1971 the Veteran was diagnosed with possible bronchitis.  An April 1971 chest x-ray showed changes due to old pleural reactions, and a May 1971 chest x-ray showed no active disease.  On a May 1971 medical history report he indicated that he had experienced dyspnea.  It was noted on the report that he had had childhood asthma with no recurrence.  The Veteran was noted to have chronic sinusitis at the 1971 discharge examination.

X-rays from September 2001 private treatment showed COPD with no evidence of active disease.  In May 2003, x-rays showed COPD.  At a September 2008 VA general medicine examination the lung fields were clear to auscultation.  There was no diagnosis related to COPD.  The Veteran was noted to have COPD at June 2016 VA treatment.

While the Veteran has made statements to the effect that COPD is related to service, he is not competent to make such a determination, because this is a medical question.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There are not any competent opinions of record that in-service pulmonary findings are related to the post-service COPD.

Because the evidence preponderates against the claim of service connection for COPD, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for COPD is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


